Citation Nr: 0814312	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for low back 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974; November 1978 to November 29, 1984; and from 
November 30, 1984 to November 29, 1988.  The Board notes that 
a December 1994 Administrative Decision held that the 
veteran's third period of service is a bar to VA benefits 
under the provisions of 38 C.F.R. §3.12(d)(3) (regarding 
discharge under conditions other than honorable).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2006, the Board remanded the case 
to the agency of original jurisdiction (AOJ) to cure a 
specified due process defect, and it now returns to the Board 
for appellate review. 

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge.  In September 2006, the veteran withdrew 
his request for such hearing.  As no further communication 
from the veteran with regard to a hearing has been received, 
the Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2007).

The issue of entitlement to service connection for 
degenerative arthritis of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in February 1995, the RO denied 
service connection for low back disability based on the 
finding that the evidence of record established that the 
veteran's diagnosed low back disability had its onset in 
1987, which was during a period of dishonorable service; the 
veteran did not appeal the February 1995 decision within one 
year of being notified.

2.  The evidence received since the February 1995 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim for low back 
disability.


CONCLUSIONS OF LAW

1.  The February 1995 rating action that denied service 
connection for low back disability is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2007).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to discussing whether the veteran has submitted new and 
material evidence, the Board must first address the 
definition of a "claim."  In Schroeder v. West, the Federal 
Circuit concluded that a "claim" should be defined broadly 
as an application for benefits for a current disability.  212 
F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), holding that "direct and presumptive 
service connection are, by definition, two means (i.e. two 
theories) by which to reach the same end, namely service 
connection," and that it therefore "follows logically that 
the appellant, in seeking service connection ... did not file 
two separate claims" but rather one claim.  Id.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Especially of 
note is the issue of finality.  In Bingham, the Federal 
Circuit delineated an additional distinction between claims 
and theories when considering the question of finality.  It 
held that, pursuant to 38 U.S.C. § 7104(b), "finality 
attaches once a claim for benefits is disallowed, not when a 
particular theory is rejected."  421 F.3d at 1348-49.  Here, 
the veteran appears to raise an alternate theory of service 
connection for low back disability on a secondary basis, 
which was not argued when his claim was first adjudicated in 
February 1995.  However, for the reasons discussed directly 
above, the Board will consider this secondary service 
connection claim as part the veteran's petition to reopen his 
claim for service connection for low back disability.

The veteran contends that he first injured his back both in 
1979 and 1981, during an honorable period of service, and 
then again in 1987.  Thus, he argues that the initial injury 
occurred during an honorable period of service, and that 
service connection should, therefore, be granted.  The Board 
observes that the veteran is not contesting the finding that 
his bad conduct discharge is a bar to VA benefits for his 
third period of service.

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18); 38 
C.F.R. § 3.12(a).  Acceptance of an undesirable discharge to 
escape trial by general court-martial is considered to be a 
discharge under dishonorable conditions, thus barring 
entitlement to VA benefits.  38 C.F.R. § 3.12(d)(1).  
However, such entitlement is not barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b).

In November 1988, the veteran received a bad conduct 
discharge.  In a December 1994 Administrative Decision, such 
discharge was found to be a bar to VA benefits for the period 
from November 30, 1984 to November 29, 1988.  
  
In a rating decision issued in February 1995, the RO denied 
service connection for a back disorder.  In reaching this 
decision, the RO considered the veteran's service medical 
records, and the December 1994 administrative decision 
regarding the veteran's eligibility for VA benefits.  Finding 
that the veteran's in-service back injury occurred in 1987, 
during the period of service for which he was not eligible 
for VA benefits, the RO denied the claim.

In February 1995, the veteran was advised of the decision and 
his appellate rights.  He did not appeal.  The next 
communication received from the veteran was his March 2003 
application to reopen his claim of entitlement to service 
connection for a back disorder.  Thus, the February 1995 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994) (2007).

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The definition of new and material evidence applicable to 
claims filed on or after August 29, 2001 is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2007).
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The evidence submitted since the February 1995 decision 
includes, in pertinent part, an August 2003 lay statement.  
M. W. indicated that he served with the veteran from 1981 to 
1983 and from 1987 to 1988.  He reported that he witnessed 
the veteran having problems with his back on a couple of 
occasions, and that, in some instances, his back went 
completely out on him.  After separating from their first 
command, M.W. stated that when he saw the again veteran in 
1987, his problems had gotten worse.  In other words, M.W. 
corroborates the veteran's history of experiencing back 
problems during an honorable period of service, that is, 
prior to November 30, 1984.  This evidence (statement) is 
presumed credible to the purpose of determining whether the 
claim has been reopened.  Justus v. Principi.

Also of record is a March 2004 VA outpatient record that 
describes the veteran as suffering from osteoarthritis of the 
lumbar spine as secondary to his right ankle disability, 
which is a service connected disability.  While the report 
also indicates that the veteran's back appeared normal on 
examination, the Board liberally construes the report as 
favorably relating the veteran's current low back disability 
as being secondary to his service connected right ankle 
disability.  Again, the evidence is presumed credible within 
the limited scope of determining whether new and material 
evidence has been submitted.  See Justus.

The aforementioned evidence (statement from M.W. and March 
2004 VA outpatient record) is not cumulative or redundant of 
the evidence previously of record, since it provides current 
medical evidence of a disability of the back and links that 
disability to either the veteran's honorable period of active 
service military service or a service connected disability.  
This evidence raises a reasonable possibility of 
substantiating the claim.  The newly submitted August 2003 
lay statement and March 2004 outpatient record are therefore 
new and material.  Consequently, the claim for service 
connection for low back disability is reopened.


ORDER

Having determined that new and material evidence has been 
presented, the claim for entitlement to service connection 
for low back disability is reopened.


REMAND

The veteran argues that his low back disability is the result 
of an injury that occurred during his honorable period of 
service, which is service prior to November 29, 1984.  In 
this regard, the Board notes that the veteran was seen in 
September 1972 for complaints of a pulled muscle in his back.  
He has also submitted the above referenced statement for M.W. 
that corroborates his history of experiencing back problems 
prior to 1987.  

The veteran alternately appears to contend that his current 
low back disability (osteoarthritis) was caused and/or 
aggravated by his service connected right ankle disability.  
He points to a March 2004 VA outpatient record that indicates 
that his active problems include secondary osteoarthritis of 
the lumbosacral spine from his right ankle injury.  However, 
that same report also shows that the veteran's low back was 
normal on examination.  

A VA examination is therefore warranted to better explore the 
issue of service connection for low back disability on a 
direct and secondary basis. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his low back since service 
discharge.  Arrangements should be made to 
obtain these records.  Any negative 
development should be properly annotated 
in the record.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current disability of the 
lumbar spine.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current low back disability had its onset 
during the veteran's periods of active 
service from January 1971 to December 1974 
and from November 1978 to November 29, 
1984 or is related to any in-service 
disease or injury that occurred during 
those two periods of service.  If the 
examiner finds that the veteran's low back 
disability had its onset during his period 
of dishonorable service (November 30, 1984 
to November 29, 1988) such should be 
stated. 

The examiner should also be asked to 
provide an as to whether there is a 50 
percent probability or greater (as likely 
as not) that the veteran's right ankle 
disability caused or aggravated his low 
back disability.  If it is determined that 
aggravation beyond the natural progress of 
the low back disability exists, the 
examiner should be asked to identify the 
baseline level of severity of the symptoms 
prior to aggravation and the level of 
severity of symptoms due to service 
connected aggravation.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision with 
respect to these claims remains adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


